Citation Nr: 0308427	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  02-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the left first and second metatarsals, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractures of the right tarsal navicular bone and proximal 
phalanx of the right great toe, with hallux valgus, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Peter Nickitas, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which granted separate ratings 
for left and right foot disabilities, and assigned a 10 
percent rating for each disability.  The veteran entered 
notice of disagreement with this decision in August 2001; the 
RO issued a statement of the case in January 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in May 2002.  


FINDING OF FACT

On March 5, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2002).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 



